Citation Nr: 0914539	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  03-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to psychiatric medications.

3.  Entitlement to service connection for macromastia, to 
include as secondary to psychiatric medications.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to August 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from  decisions of August 2002 and May 2003 
by the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in June 2004.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The Veteran's claims were previously remanded in May 2006 for 
additional evidentiary development related to the acquisition 
of Social Security Disability records.  These records have 
been obtained and the claims are now before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
service, psychosis was not manifest to any degree within one 
year after service, and any current acquired psychiatric 
disorder is not attributable to any event, injury or disease 
during service.
   
2.  Diabetes mellitus was not present during service or 
manifest to any degree within one year after service, and any 
current diabetes mellitus is not attributable to any event, 
injury or disease during service.
 
3.  Macromastia, or residuals thereof, was not present during 
service and any current macromastia, or residuals thereof, is 
not attributable to any event, injury or disease during 
service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Macromastia, or residuals thereof, was not  incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's service connection claim for an 
acquired psychiatric disorder, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in January 
2002 that fully addressed the notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the service connection claim and of the 
Veteran's and VA's respective duties for obtaining evidence. 

With regard to the Veteran's service connection claims for 
diabetes mellitus and macromastia, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in March 
2003 that fully addressed the notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the service connection claims on a direct and 
secondary basis and of the Veteran's and VA's respective 
duties for obtaining evidence. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection, and she was 
provided with notice, in October 2006, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The Veteran's 
claim was subsequently readjudicated following this notice by 
way of supplemental statements of the case issued in August 
2006, December 2007, and July 2008. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  

The Board notes that Dr. Roman, a general internist, 
indicated in his December 2008 statement that he treated the 
Veteran for a number of years following her discharge from 
service until 2000.  The Board also notes that these records 
are not associated with the claims file.  However, the Board 
finds that there is no prejudice to the Veteran in this case.  
See generally, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran was afforded numerous opportunities during the 
pendency of the claim to provide, or authorize VA to obtain, 
relevant medical records.  The Veteran directed VA to obtain 
records from several sources, including private physicians, 
VA providers, the Social Security Administration (SSA), and 
her employer.  VA obtained these records or notified the 
Veteran when the requested records were unavailable or when 
the requests were returned as undeliverable.  See VA letters 
dated February 2002 and March 2008.  However, she never 
notified VA that Dr. Roman treated her or that he had in his 
possession records relevant to her claim.  The Board also 
notes that the December 2008 statement pertained only to the 
Veteran's service connection claim for an acquired 
psychiatric disorder, and made no references to treatment for 
diabetes mellitus or macromastia.  As noted in greater detail 
below, the Board found that Dr. Roman's statement was 
entitled to limited probative value, particularly given his 
lack of specialized medical training and the other more 
probative psychiatric treatment evidence of record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the Veteran's claims, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record is such that the duty to obtain a 
medical examination was not triggered in this case.  The 
Veteran's STRs were clear that there was no in-service 
evidence of a diagnosed psychiatric disorder, diabetes 
mellitus, or macromastia, nor was there evidence of these 
conditions within one year after discharge from service.  The 
first evidence of a diagnosed psychiatric disorder, diabetes 
mellitus, and macromastia, according to post-service 
treatment records, was many years after discharge from 
service.  Moreover, there was no credible, probative evidence 
of record that indicated that the Veteran's psychiatric 
disorder, diabetes mellitus, or macromastia is or may be 
related to service.  The Board also finds that there is 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  Thus, there is no 
requirement to obtain VA medical examinations in this case.  
See McLendon, see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  

Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2008). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as psychosis or diabetes mellitus is 
manifest to a compensable degree within one year after 
separation from service, it may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

Factual Background and Analysis

The Veteran in this case contends that her acquired 
psychiatric disorder, diabetes mellitus, and macromastia are 
related to service.  In the alternative, the Veteran asserts 
that her diabetes mellitus and macromastia are secondary to 
medication she takes to manage her psychiatric disorders.

Service treatment records (STRs) associated with the claims 
file are negative for a diagnosis of an acquired psychiatric 
disorder, diabetes mellitus, or macromastia.  There is also 
no evidence of these conditions within one year after 
discharge from service.  

In-service performance evaluations dated December 1984 and 
August 1985 described the Veteran's performance as 
"exemplary."  The Board notes that at one time, the Veteran 
was highly recommended for participation in the commissioned 
officer program in the medical service corps.  
The first pertinent post-service evidence of record is dated 
February 1992.  The Veteran was notified at that time that 
her position as senior laboratory technician at Baxter 
Laboratories was eliminated based on the needs of the 
microbiology department.  The Veteran was informed that her 
position was eliminated because she had the least amount of 
seniority of any employee in the department.  The Veteran was 
offered a job as an "assembler," which she accepted.  
Although that position resulted in deceased salary, the 
Veteran was advised that she was eligible to continue to 
apply for other openings within the company.

C. Santos, M.D. diagnosed the Veteran as having anxiety in 
October 1992.  

An August 1998 VA medical certificate indicated that the 
Veteran had a history of anxiety, for which she was 
prescribed Xanax.  The Veteran sought a referral to the 
mental health clinic at that time for depression.  She also 
reported "problems in her work" and difficulty with a 
chronically ill spouse.  The impression was depression with 
anxiety.

The Veteran sought additional care at a VA mental health 
clinic in December 1998.  She reported feeling unwell since 
February 1998 and indicated that her husband's ailments 
played a factor in her depression.  The Veteran also stated 
that her self-esteem was "injured" following a work-related 
demotion in 1991.  The impression was major depression. 

In March 1999, the Veteran was hospitalized at a VA medical 
facility after displaying inappropriate behavior, paranoia, 
and audio-visual hallucinations.  The Veteran stated that she 
lost her home in September 1998 following Hurricane Georges 
and that she currently experienced "a lot of stress at 
work."  The impression was depression, not otherwise 
specified with psychosis.  The Veteran was hospitalized at a 
VA psychiatric facility in May 1999 as well.  

Approximately one year later, in March 2000, the Veteran 
sought care at the Baxter Healthcare Infirmary.  The Veteran 
reported being "very anxious," but did not indicate the 
cause of her condition.  The treating nurse observed the 
Veteran to have a "high level of anxiety."  The Veteran 
stated in a follow-up progress note that "work conditions" 
affected her performance and "provoked" anxiety and 
depression in her.  She also reported feelings of 
persecution.  The impression was depression and anxiety.

The Veteran reported to a VA medical facility in March 2000 
and stated that she had continued problems at work, 
purportedly due to her status as a possible whistle-blower.  
The Veteran also reported a recent divorce.  The impression 
was bipolar disorder.  

The Veteran filed a worker's compensation claim as a result 
of her psychiatric disorders in March 2000.  The Veteran 
worked as a "plant quality auditor" at that time.  The 
claim was dismissed in June 2000 after it was determined that 
the Veteran "did not suffer a work accident or any 
occupational infirmity." 

The Veteran underwent a private psychiatric evaluation in 
October 2000 in connection with her application for Social 
Security Disability benefits.  The Veteran indicated to J. 
Galarza-Arbona, M.D. that the onset of her psychiatric 
problems began in 1991 while employed with Baxter 
Laboratories.  She also reported a history of audio-visual 
hallucinations, including receiving orders from God.  The 
impression was bipolar disorder with occasional psychosis.   

The Veteran was afforded another psychiatric examination in 
November 2000 in connection with her application for Social 
Security Disability benefits.  L. Sanchez-Raffucci, M.D. 
indicated that the Veteran had been hospitalized on more than 
one occasion for psychiatric treatment and that she had to 
stop working in March 2000 due to her inability to 
consistently complete a usual work day or week without undue 
interruption.  The impression was "Bipolar I Disorder, Mixed 
Type," the onset of which was March 2000.  The Board notes 
that the Veteran was subsequently awarded Social Security 
Disability benefits as a result of her psychiatric 
conditions.
The Veteran sought VA care in December 2001 as part of a 
health maintenance program.  Laboratory bloodwork conducted 
at that time revealed evidence of diabetes mellitus.  In May 
2002, the Veteran began taking medication to control her 
diabetes mellitus.  The Veteran also complained of having 
large breasts at that time, as well as a backache, secondary 
to her large breasts.  That same month, the Veteran had a VA 
plastic surgery consultation.  The examiner noted that 
although the Veteran was overweight, her large breasts were 
normal and proportionate to her current height and weight.      

The Veteran was afforded a private psychiatric examination in 
April 2003 for the purpose of continuing her Social Security 
Disability benefits.  The Veteran indicated to H. Rodriguez, 
M.D. that the onset of her psychiatric problems was 1991 and 
that in 1999, she was hospitalized at a VA medical facility 
for the first time.  The Veteran also stated that she was 
"harassed" at her job because she knew that her employer 
was "doing things that are not correct."  The impression 
was major mood disorder, bipolar mixed.  The examiner also 
listed several axis IV psychosocial stressors, to include 
marital, financial, and occupational problems.  The Veteran's 
Social Security Disability benefits were subsequently 
continued in June 2003 as a result of her "affective 
disorders."   

In November 2003, the Veteran underwent a private psychiatric 
evaluation at the request of the "Industrial Commission."  
In particular, the Veteran alleged that her employer's 
actions affected her performance and "provoked" anxiety and 
depression.  It was also noted that the Veteran lost her 
house and all of her belongings in Hurricane Georges.  L. 
Toro, M.D. diagnosed the Veteran as having bipolar disorder.  

The Veteran testified before the undersigned VLJ in June 
2004.  In particular, the Veteran stated that the onset of 
her psychiatric disorder was 1991, and that she was 
eventually hospitalized at a VA medical facility in 1999.  
The Veteran further testified that she was diagnosed with 
diabetes mellitus in April or May 2002 following a 
significant weight gain.  The Veteran expressed the opinion 
that her weight gain and increased breast size was related to 
consumption of medication used to manage her psychiatric 
disorders.  

In April 2005, the Veteran presented to a VA mental health 
clinic after reporting disorganized thinking and a depressed 
mood.  The Veteran also reported having nightmares, possibly 
secondary to her psychiatric medications, and auditory 
hallucinations.  She also discussed feelings of lingering 
guilt about her father's death and her husband's extramarital 
affair.  The impression was bipolar disorder, depressed mood.  

Associated with the claims file is a lay statement dated 
November 2006 from F.S., a fellow servicemember.  F.S. stated 
that Veteran was an "outstanding" soldier, but that she was 
depressed and nervous at the time of separation because her 
son went to an American school in Europe accompanied by armed 
guards.  F.S. also indicated that the Veteran had family 
problems after her husband left her and her house was 
destroyed by Hurricane Georges.   

The Veteran was hospitalized at a VA psychiatric facility in 
July 2008 after exhibiting agitated, disorganized behavior, 
delusions, and insomnia for a period of seven days.  The 
Veteran indicated that she was non-compliant with her 
medication regimen, and that she received "messages" 
regarding changes in missile coordinates in Europe.

L. Rivera-Roman, M.D. submitted a statement in support of the 
current claim in December 2008.  Dr. Roman, a general 
internist, indicated that he treated the Veteran for 
psychiatric symptoms consistent with major depression.  Dr. 
Roman also expressed an opinion that the Veteran's 
psychiatric condition was "due to military service because 
she had high responsibilities when active."

Affidavits from the Veteran's sons and former husband were 
also included in the claims file.  These affidavits, dated 
January 2009, described the Veteran's psychiatric symptoms 
and the effects of these symptoms on the Veteran's family.  
I.  Acquired Psychiatric Disorder

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for an acquired psychiatric disorder in this case.  
The Veteran's STRs were completely negative for any diagnosis 
of or treatment for an acquired psychiatric disorder, and 
there was no evidence of psychosis within one year after 
separation from service.  

The Board notes that there is conflicting evidence of record 
concerning the date of onset of the Veteran's psychiatric 
disorder.  The Veteran has asserted on more than one occasion 
during the pendency of this appeal that she first developed 
"anxiety" in 1991 after being "harassed" by her employer 
as retaliation for her alleged whistle-blower activities.  
The Board notes that the first pertinent post-service 
treatment note of record showing a chronic psychiatric 
disorder is dated August 1998, many years after discharge 
from service.  

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2003).  Regardless of whether the Veteran's psychiatric 
disorder began in 1991 as she alleges, 1998 as shown by the 
evidence of record, or sometime in between, the lapse of many 
years between service and the first evidence of a chronic 
psychiatric disorder is evidence against the Veteran's claim. 

The Board also acknowledges that there is competing medical 
evidence in this instance regarding the etiology of the 
Veteran's current psychiatric disorders.  
While it may not reject a favorable medical opinion based on 
its own unsubstantiated medical conclusions, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), the Board does have the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court in the past 
has declined to adopt the "treating physician rule," which 
would give the opinion of a treating physician greater weight 
in claims made by the Veteran.  See Guerrieri, 4 Vet. App. at 
471-72; Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

As noted above, the bulk of the medical evidence of record 
reflected that the Veteran's psychiatric disorders began 
following discharge from service.  Both VA and private 
treatment records associated with the Veteran's claims file 
linked her psychiatric disorders to a variety of 
interpersonal and/or psychosocial circumstances, including 
(1) problems and/or "stress" at work, (2) a chronically ill 
husband, (3) her husband's extramarital affair and their 
subsequent divorce, (4) lingering guilt about her father's 
death, (5) financial problems, (6) concern about her son's 
safety, and (7) losing her home and belongings in Hurricane 
Georges.  See generally, VA treatment notes dated August 
1998, December 1998, March 1999, April 2005; see also private 
psychiatric treatment records dated October 2000, November 
2000, April 2003, November 2003.  While these records 
contained intermittent references to the Veteran's military 
service, none of these records linked the Veteran's 
psychiatric disorders to her period of active service on any 
basis.  

On the contrary, Dr. Roman, a general internist with no 
specialized training in psychiatry or related fields, stated 
in December 2008 that the Veteran's major depression was 
"due to military service because she had high 
responsibilities when active."  However, Dr. Roman neither 
cited to medical evidence of record nor provided a rationale 
to support the conclusions that the Veteran had "high 
responsibilities" in service or that her major depression 
was related to these responsibilities.  Thus, the Board finds 
that Dr. Roman's opinion is entitled to limited probative 
weight, particularly where, as here, he also failed to 
acknowledge the significance of the Veteran's interpersonal 
and/or psychosocial circumstances described above in causing 
or aggravating the currently diagnosed psychiatric disorders.

Although Dr. Roman is competent to express an opinion that 
the Veteran's major depression is related to service, see 
38 C.F.R. § 3.159(a)(1) (2008), the Board finds that Dr. 
Roman's opinion is outweighed by the other, more probative 
clinical evidence of record referenced above (i.e., VA and 
private psychiatric treatment records).

The Board is also aware that the Veteran has expressed her 
own opinions and provided testimony that her psychiatric 
disorders were related to her period active service.  As a 
preliminary matter, the Board observes that prior to filing 
the current claim for service connection, the Veteran 
adamantly and repeatedly asserted to both VA and private 
providers that her psychiatric disorders were the result of 
post-service work-related stress, workplace harassment, 
and/or discrimination.  It was not until after she filed the 
current claim for service connection that the Veteran alleged 
for the first time that her psychiatric disorders were 
related to her period of active service.  Accordingly, the 
Board finds the Veteran and any statements made with regard 
to the origin of her psychiatric disorders lack credibility 
given the contradictory nature of such statements.
Furthermore, although the Veteran's military specialty was 
"91B" or medical specialist, there was no indication in the 
claims file that the Veteran was qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Rather, 
the Veteran's performance evaluations revealed that her role 
in service was as a hospital administrator, and not a medical 
professional or diagnostician.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Here, the Veteran is capable of 
reporting her psychiatric symptoms, but she is not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of her conditions.

The Veteran also submitted numerous articles and abstracts 
that described the etiology of psychiatric disorders, 
including bipolar disorder.  These articles and abstracts 
were reviewed and associated with the claims file.  

This evidence, however, does not have bearing on the issue on 
appeal.  See 38 C.F.R. § 20.1304(c) (2008).  Specifically, 
these articles are too general in nature to provide, alone, 
the necessary evidence to show that the Veteran's psychiatric 
disorders were related to her period of active service.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical 
treatise, textbook, or article must provide more than 
speculative, generic statements not relevant to the Veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Here, the articles in 
the current case does not address the facts of the Veteran's 
specific case.  Thus, the Board concludes that these articles 
do not show that the Veteran's psychiatric disorders were 
related to her period of active service.  

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for a psychiatric disorder in service, and 
there is no evidence of continuity of symptoms after service 
until August 1998, nor is there any credible, probative 
evidence linking the psychiatric disability to service.  
Consequently, the Board finds that the Veteran failed to 
establish continuity of symptomatology in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's psychiatric disorders to 
service on a direct basis would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing a diagnosed psychiatric disorder, but the weight of 
the credible, probative evidence is against finding that the 
Veteran's psychiatric disorders, which occurred many years 
after discharge from service, are related to the Veteran's 
period of active service.  Furthermore, there is no evidence 
of psychosis within one year after discharge from service.  

Accordingly, the Board concludes that the Veteran's claim of 
service connection for an acquired psychiatric disorder must 
be denied on a direct basis and psychosis may not be presumed 
to have been incurred in service.  

II.  Diabetes Mellitus 

The Board also finds that the preponderance of the evidence 
is against a finding of service connection for diabetes 
mellitus in this case.  The Veteran's STRs were completely 
negative for any diagnosis of or treatment for diabetes 
mellitus, and there was no evidence of diabetes mellitus 
within one year after separation from service.  

The first pertinent post-service evidence of record is dated 
December 2001, over 15 years after discharge from service.  
The Veteran was diagnosed as having diabetes mellitus at that 
time, and in May 2002, it was noted that the Veteran began 
taking medication to control her diabetes mellitus.  As noted 
above, a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson, supra.  
In this case, the lapse of over a decade between service and 
the first evidence of diabetes mellitus is evidence against 
the Veteran's claim.  Furthermore, although the Veteran had 
diagnosed diabetes mellitus during the pendency of this 
claim, there is no competent, probative medical evidence of 
record linking this disability to the Veteran's period of 
active service on any basis. 

The Board is aware that the Veteran has submitted numerous 
statements and provided testimony expressing her opinion that 
the currently diagnosed diabetes mellitus was related to 
service or secondary to her psychiatric medications. Although 
the Veteran is capable of observing symptoms of diabetes 
mellitus, if any, she is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause of her 
condition.  See Layno, Buchanan, Espiritu, and Jandreau, 
supra.

The Veteran also submitted numerous articles and abstracts 
that discussed a possible correlation between antipsychotic 
medications and diabetes mellitus.  These articles and 
abstracts were reviewed and associated with the claims file.  
This evidence, however, does not have bearing on the issue on 
appeal as the articles do not address the facts of the 
Veteran's specific case.  See Sacks and Wallin, supra.  Thus, 
the Board concludes that these articles do not show that the 
Veteran's use of psychiatric medications resulted in her 
diabetes mellitus.  

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr and Savage, supra.  The evidence of 
record does not establish continuity of symptomatology in 
this case.  The Veteran was not diagnosed with or treated for 
diabetes mellitus in service, and there is no evidence of 
continuity of symptoms after service until December 2001, nor 
is there any evidence linking the diabetes mellitus to 
service.  Consequently, the Board finds that the Veteran 
failed to establish continuity of symptomatology in this 
case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's diabetes mellitus to service 
on a direct basis would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing a diagnosis of diabetes mellitus, but there is no 
competent, probative medical evidence to link this disease, 
which occurred many years after discharge from service, to 
the Veteran's period of active service.  Furthermore, there 
is no evidence of diabetes mellitus within one year after 
discharge from service.  Accordingly, the Board concludes 
that the Veteran's claim of service connection for diabetes 
mellitus must be denied on a direct basis and diabetes 
mellitus may not be presumed to have been incurred in 
service.  

In the alternative, the Veteran also alleges that her 
diabetes mellitus is secondary to medications she takes to 
manage her psychiatric disorders.  As discussed above, 
service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  In this case, however, the 
Veteran is not entitled to service connection for diabetes 
mellitus on a secondary basis because she is not service-
connected for an acquired psychiatric disorder.

III.  Macromastia

The preponderance of the evidence is against a finding of 
service connection for macromastia in this case.  The 
Veteran's STRs were completely negative for any diagnosis of 
or treatment for macromastia, or residuals thereof.  
Macromastia is defined as "oversize of the breasts or 
mammae."  Dorland's Illustrated Medical Dictionary 1085 (30th 
ed. 2003).  

Although the Veteran complained of having large breasts in 
May 2002, as well as a backache, secondary to her large 
breasts, the examiner noted that the Veteran's large breasts 
were normal and/or proportionate to her current height and 
weight.  No diagnosis was rendered at that time.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Court has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the Veteran demonstrated, nor 
does the evidence show, that she was diagnosed as having 
macromastia.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).   

Even if, resolving all doubt in the Veteran's favor, the May 
2002 VA treatment note constituted evidence of currently 
diagnosed macromastia, this diagnosis was not rendered until 
many years after discharge from service.  See Maxson, supra.  
Furthermore, there is no competent, probative medical 
evidence of record linking this disability to the Veteran's 
period of active service on any basis.   

The Board is aware that the Veteran testified that her large 
breast size was secondary to her psychiatric medications.  
Although the Veteran is capable of observing her increased 
breast size, she is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause of her 
condition.  See Layno, Buchanan, Espiritu, and Jandreau, 
supra.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr and Savage, supra.  The evidence of 
record does not establish continuity of symptomatology in 
this case.  The Veteran was not diagnosed with or treated for 
macromastia, or residuals thereof, in service, and there is 
no evidence of continuity of symptoms after service. There is 
also no evidence linking this condition  to service on any 
basis.  Consequently, the Board finds that the Veteran failed 
to establish continuity of symptomatology in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's macromastia, or residuals 
thereof, to service on a direct basis would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  As previously stated, entitlement to 
direct service connection requires a finding that there is a 
current disability that has a relationship to an in-service 
injury or disease.  In this case, resolving all doubt in the 
Veteran's favor, there is competent medical evidence of 
macromastia, but there is no competent, probative medical 
evidence to link this condition, which occurred many years 
after discharge from service, to the Veteran's period of 
active service.  
Accordingly, the Board concludes that the Veteran's claim of 
service connection for macromastia must be denied 

In the alternative, the Veteran's alleges that her 
macromastia is secondary to medications she takes to manage 
her psychiatric disorder.  As discussed above, service 
connection may also be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  In this case, however, the 
Veteran is not entitled to service connection for macromastia 
on a secondary basis because she is not service-connected for 
an acquired psychiatric disorder.

In reaching these conclusions, the Board has applied the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for diabetes mellitus, to include as 
secondary to psychiatric medications, is denied.

Service connection for macromastia, to include as secondary 
to psychiatric medications, is denied.

	(CONTINUED ON NEXT PAGE)


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


